HEFLIN, Chief Justice.
Petition of Winn-Dixie Montgomery, Inc., for writ of certiorari to the Court of Civil Appeals to review and revise judgment and decision of that court in WinnDixie Montgomery, Inc. v. Brindley, 48 Ala.App. 479, 266 So.2d 146 (1972), is denied.
In denying the petition for writ of certiorari in this case, this court does not wish to be understood as approving or disapproving all of the language used or the statements of law made in the opinion of this case in the Court of Civil Appeals. See Mobile Pure Milk Co. v. Coleman, 230 Ala. 432, 161 So. 829; Opelike Coca-Cola Bottling Co., Inc. v. Johnson, 286 Ala. 460, 241 So.2d 331; and Cooper v. State, 287 Ala. 728, 252 So.2d 108.
Writ denied.
MERRILL, HARWOOD, MADDOX and SOMERVILLE, JJ., concur.